Citation Nr: 1138943	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder impingement syndrome.

2.  Entitlement to an initial compensable evaluation for psoriasis.

3.  Entitlement to an initial evaluation in excess of 10 percent for vascular tension headaches, beginning February 11, 2004.

4.  Entitlement to an initial evaluation in excess of 30 percent for intermittent explosive disorder with major depression, beginning June 13, 2005.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active service from May 1997 to September 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2001 and April 2005 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

The issues on appeal were previously before the Board in April 2005, July 2009 and February 2011 at which time they were remanded for additional evidentiary development.  The claims are now ready to be adjudicated.  

By way of history, the claims of service connection for right shoulder impingement syndrome, psoriasis and vascular tension headaches were granted in an August 2001 rating decision; and assigned initial ratings, for right shoulder impingement syndrome (10 percent, effective September 26, 2001), psoriasis (non-compensable, effective September 26, 2001), and vascular tension headaches (non-compensable, effective September 26, 2001).  Notice of these determinations was issued on October 17, 2001.  The Veteran provided notice of disagreement with these determinations in April 2002.  Although a RO letter dated in May 2002 advised the Veteran that he had not specified the issues with which he disagreed, the Board notes that a two page letter signed by the Veteran, dated April 16, 2002, did specify each issue with which the Veteran disagreed.  This letter was also received in April 2002.  In June 2006, in response to an April 2005 Board Remand, the RO issued a Statement of the Case, including with respect to the issues of entitlement to an increased evaluation for vascular headaches, psoriasis, and right shoulder impingement.  A substantive appeal with respect to such issues was received thereafter in June 2006. 

In a September 2004 rating decision, the Muskogee, Oklahoma RO increased the evaluation for the Veteran's vascular tension headaches to 10 percent, effective February 11, 2004.

In a June 2006 decision, the Muskogee, Oklahoma RO increased the evaluation for the Veteran's right shoulder impingement syndrome to 20 percent disabling, effective September 26, 2001.

An April 2005 rating decision of the Appeals Management Center in Washington, DC, implemented that part of the April 2005 Board decision which granted service connection for intermittent explosive disorder, and assigned a 10 percent evaluation effective September 25, 2001.  In June 2005, the RO received a statement from the Veteran, which the Board finds may reasonably be construed as a timely Notice of 
Disagreement with the April 2005 rating decision as to the disability rating assigned for the Veteran's intermittent explosive disorder.  The RO issued a Statement of the Case with respect to the issue in May 2006.  The Veteran submitted a substantive appeal that was received in June 2006, within 60 days of issuance of the May 2006 Statement of the Case.  Where, as here, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Hence, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119   (1999).

The issues of entitlement to an initial compensable evaluation for vascular tension headaches, prior to February 11, 2004 and entitlement to an initial evaluation in excess of 10 percent for intermittent explosive disorder prior to June 13, 2005 were adjudicated in the July 2009 Board Decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record.  Although the Veteran has testified that his disabilities interfere with his employment, he has not testified, and the record does not show, that he is unemployable.


FINDINGS OF FACT

1. The Veteran's right shoulder impingement is manifested by pain, productive of limitation of motion no worse than flexion to 100 degrees, abduction to 105 degrees, external rotation to 80 degrees and internal rotation to 70 degrees.  There is no evidence of ankylosis, instability, swelling, or malunion of the clavicle or scapula with loose movement.

2.  The Veteran's psoriasis is manifested by dry patches on the bottom of his feet.  

3.  The Veteran's vascular tension headaches are manifested by pain, sweating, nausea and blurred vision.  The migraines occur every 10 days and occur for about five hours.

4.  The Veteran's intermittent explosive disorder with major depression is manifested by difficulty sleeping, depression, suicidal ideation, homicidal ideation, anxiety, social isolation, periods of violence, panic attacks, impaired judgment and impaired short and long term memory.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right shoulder impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5299-5203 (2011). 

2.  The criteria for an initial compensable rating for psoriasis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (as in effect prior to August 30, 2002). 

3.  The criteria for an initial disability evaluation in excess of 10 percent for vascular tension headaches, beginning February 11, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011). 

4.  The criteria for an initial disability evaluation of 50 percent for intermittent explosive disorder with major depression, beginning June 13, 2005 have been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9440 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

With regard to the claims for initial increased ratings, as the August 2001and April 2005 rating decisions on appeal granted service connection for the Veteran's right shoulder, psoriasis, vascular tension headaches and intermittent explosive disorder, these claims are now substantiated.   Thus, the filing of a notice of disagreement as to the initial evaluations assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluations triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The Veteran received Dingess notice in July 2009 letter.  While the letter was received after the rating decisions, the claims were readjudicated in an August 2011 supplemental statement of the case (SSOC).  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's contentions, and the transcript of the May 2011 hearing.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination for each disability in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that after the May and June 2011 Addendums were requested and submitted the VA reports obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Additionally, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The VCAA requires that the duty to notify and assist is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Law and Regulations 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

With respect to each disability on appeal, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Analysis 

      Right Shoulder

The Veteran asserts that the pain in his right shoulder limits his ability to work in an autobody shop.  He reported pain in his right shoulder especially when he raises his arm above his head.  The Veteran's right (major) shoulder is evaluated under Diagnostic Code 5299-5203 for impairment of the clavicle or scapula.  A 20 percent evaluation requires nonunion with loose movement, or dislocation, of the clavicle or scapula.  The Veteran is already receiving the maximum allowable rating under this Diagnostic Code.  However, the Veteran's shoulder disability may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built- up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  Thus, the Diagnostic Code 5299 was derived because "5"and "2" are the first two digits of the rating schedule concerning impairments of the shoulder.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Diagnostic Code 5201 provides for a 20 percent evaluation for limitation of motion of the major or minor arm when motion is possible to the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major shoulder, and a 20 percent evaluation for the minor shoulder.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major shoulder, and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

On review of the objective medical findings reported on VA examination, the Board finds that the Veteran has been able to raise his arm to near or above the shoulder.  In March 2011, the Veteran had flexion to 100 degrees, abduction to 105 degrees, external rotation to 80 degrees and internal rotation to 70 degrees.  The examiner indicated that the Veteran had normal range of motion.  Such range of motion is at or near the shoulder level, and does not warrant a rating in excess of 20 percent for the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Without objective medical evidence showing limitation of motion of the right arm to 25 degrees from the side, an increased rating under Diagnostic Code 5201 is not warranted.

As a general matter, in evaluating musculoskeletal disabilities, the VA must determine whether the joints in question exhibit weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Here, however, higher ratings are not warranted even considering the factors involved in DeLuca analysis.  The evidence, including the most recent March 2011 VA examination, shows that the Veteran has no additional loss of function due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.  The Board acknowledges that the Veteran asserts that he limits his motion due to pain.  Although the Veteran's pain must be considered in evaluating his service-connected disability, the Rating Schedule does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, even with consideration of the Veteran's complaints of pain, the evidence does not show that his functionality approximates a limitation to 25 degrees from the side so as to warrant a 30 percent rating for the right shoulder.  See DeLuca, supra.

The Board also points out that there is no evidence of ankylosis of scapulohumeral articulation or impairment of the humerus.  As such, Diagnostic Codes 5200 and 5202 are, likewise, not applicable for evaluating the Veteran's service-connected right shoulder impingement syndrome.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed right shoulder impingement syndrome.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiner was specifically evaluating the right shoulder impingement in order to judge the effects of pain, repetitive motion, etc, in order to ascertain if there is additional limitation of motion or nonunion of the clavicle and the examiners addressed the Veteran's symptoms.  As discussed above, there were no findings of additional limitation of motion due to those factors.  

In conclusion, the evidence of record does not support an evaluation in excess of 20 percent for the Veteran's service-connected right shoulder impingement syndrome.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psoriasis

The Veteran asserts that he is entitled to a compensable rating for his service-connected psoriasis.  The Veteran's psoriasis is rated under Diagnostic Code 7816.  The Diagnostic Code provides that psoriasis is to be rated under Diagnostic Code 7816 criteria or is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  The Board observes that the rating criteria for rating disfigurement and scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim for an increased rating in April 2002, only the rating criteria in effect prior to October 23, 2008 apply to this case.

The diagnostic criteria pertaining to the skin were revised effective August 30, 2002. See 67 Fed. Reg. 49 , 590-49, 599 (Jul. 31, 2002). As the appellant's informal claim is dated in May 1988, VA must consider the claim under both versions of the regulations and rating criteria found in the Schedule and apply the version most favorable to the Veteran.  Karnas v. Derwinski, 1 Vet. App. 308   (1991). 

Under the diagnostic criteria in effect prior to August 30, 2002, psoriasis was rated under Diagnostic Code 7816.  Under the Diagnostic Code, unless otherwise provided, psoriasis was rated as for eczema, depending upon location, extent, and repugnant or otherwise disabling character of manifestations.  Under Diagnostic Code 7806, pertaining to eczema, a 10 percent rating was warranted for a skin disorder with exfoliation, exudation, or itching, involving an exposed surface or extensive area.  A 30 percent rating was warranted for a skin disorder with constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for a skin disorder with systemic or nervous manifestations, and ulceration, extensive exfoliation, or extensive crusting, or for a skin disorder that is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 

Under the diagnostic criteria in effect from August 30, 2002, Diagnostic Code 7816 provides that a 10 percent evaluation is warranted for psoriasis if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12- month period.  A 30 percent evaluation may be assigned for psoriasis with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation may be assigned for psoriasis with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 3 8 C.F.R. § 4.118, Diagnostic Code 7816. 

Diagnostic Code 7816 also indicates that the psoriasis may also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 to 7805, depending on the predominant disability. 
38 C.F.R. § 4.118, Diagnostic Code 7816. 

Diagnostic Code 7815 for bullous disorders (including pemphigus vulgaris) assigns a maximum rating of 60 percent, if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

Treatment records dated in 2002 note that the Veteran complained of psoriasis, but the examiners did not note seeing the psoriasis.  The Board also acknowledges the pictures the Veteran submitted showing that the bottom of his feet are peeling.  

The Veteran received a VA examination in August 2004 and the examiner noted psoriasis on the Veteran's left sole.  

The Veteran was afforded a VA examination in November 2009 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported to the examiner that he was told his condition was "athlete's foot", but the cream he was given made his condition worse.  He reported that since 2000 he has had dry patches on his hands.  The Veteran reported that he saw a dermatologist in 2000 and was told his condition was tinea, but the scraping was negative.  The examiner noted a maceration of his toe webs and scaling on the lateral 2/3 of his soles.  The examiner concluded that the percent of the entire body effected was less than 1 percent.  There was no evidence of scarring or disfigurement and the condition did not affect the Veteran's occupation.  

October 2010 treatment records document that the Veteran presented for psoriasis on his feet, accompanied by cracking and bleeding.  The examiner opined that this condition was always eczema.  

The Veteran was afforded a VA examination in June 2011 and the examiner had the opportunity to review the claims file.  The examiner noted that the Veteran's body showed no evidence of psoriasis.  The only skin condition found on the Veteran's body was athlete's foot on the bottom of his feet.    

A review of the entire record shows that the Veteran's psoriasis has been appropriately rated as non compensable.  The Board has looked at both Diagnostic Codes prior to August 30, 2002 and effective August 30, 2002.  The Veteran did not show exfoliation, exudation, or itching, involving an exposed surface or that at least 5 percent of his entire body was covered, or that he required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed psoriasis and the pictures that he submitted have been considered.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiners were specifically evaluating the portions of the Veteran's body that were exposed and the severity of the psoriasis and the examiners addressed the Veteran's symptoms.  

In conclusion, the evidence of record does not support a compensable evaluation for the Veteran's service-connected psoriasis.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vascular Tension Headaches

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his headaches, beginning February 11, 2004.  With regard to non-specific headaches, the Veteran is assigned a 10 percent evaluation pursuant to Diagnostic Codes 8199-8100.  Because there was no diagnostic code that set forth criteria for assigning disability evaluations for the exact disability suffered by the Veteran, his disability was rated by analogy.  

Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The Veteran received a VA examination in August 2004 and the examiner noted that the Veteran has been suffering from migraines since 1998.  The Veteran reported symptoms including pain, sweating, nausea and blurred vision.  When the Veteran's migraines occur he is able to go to work but requires medication.  The Veteran reported that his migraines occur every 10 days and each attack lasts about five hours.  The Veteran did not miss any work due to his migraines.

The Veteran was afforded a VA examination in March 2011 and the examiner had the opportunity to review the claims file. The examiner noted that the Veteran experiences migraines weekly.  The examiner noted that the attacks are not prostrating and ordinary activity is possible.  In a May 2011 addendum, the examiner stated that there was no effect or shift of midline structure or abnormal calcification or active intracerebral hemorrhage.  The CT of the head was found to be unremarkable.  

The Board finds that the competent evidence of record does not show that the Veteran experienced prostrating attacks.  For example, the evidence of record indicates that the Veteran's migraines occurred about once every 10 days, were controlled by medication, and while they likely impaired his work, the migraines did not prevent the Veteran from working.  Thus, while the Board finds that a headache once every 10 days is considered a hardship, there is no evidence that the Veteran's migraine headaches are productive of economic inadaptability to warrant a 30 percent rating.  

Therefore, the overall disability picture associated with the Veteran's migraine headaches as shown by the probative evidence of record does not more closely approximate a 30 percent rating.  The Veteran's migraine headaches are appropriately rated as 10 percent disabling.  

Intermittent Explosive Disorder with Major Depression

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his intermittent explosive disorder with major depression.  The Veteran's disability is evaluated under Diagnostic Code 9499-9440 for chronic adjustment disorder.  Under 38 C.F.R. § 4.130, Diagnostic Code 9440, a 30 percent disability evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9440. 

For a 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran was afforded a VA examination in July 2005.  The Veteran reported that his mental symptoms began in 1998 and he has had problems sleeping for seven years.  The Veteran has been taking medication, but with little response.  Following service in 2002, the Veteran had an attempted assault and battery.  The Veteran was a welder for two years but did not get along with his coworkers or his supervisor.  He then worked in law enforcement for two years, and had a fair relationship with his co-workers and boss.  The Veteran reported alcohol consumption to help him sleep and to assist him in being social.  The examiner found the Veteran to have abnormal affect and mood with findings of impaired impulse control, unprovoked irritability, periods of violence and anger problems.  The examiner also noted homicidal ideation with anger, but no suicidal ideation.   The Veteran was afforded a GAF score of 70.  

In November 2005 the Veteran reported that he was fired from his job for "slapping" an inmate.  At the time he reported that he was getting along with his wife and denied being violent towards her.  He reported anxiety around people.  

As of February 2006 the Veteran reported a return of his depressive symptoms and isolative behavior.  He had problems remembering and was unemployed, living off of his wife's income.  He exhibited good insight and a flat affect.  

In March 2006 the Veteran reported an altercation with a fellow student where he struck the student with a hammer.  He stated that he feels an outer body experience when these fights occur and does not remember them.  He also reported panic attacks where he feels weak and thinks he is dying.  He reported feelings of depression.  

In January 2008 the Veteran reported shoving his wife against a wall and reported having problems with explosive behavior, depression and anxiety.  

The Veteran was afforded a VA examination in November 2009 and the examiner had the opportunity to review the Veteran's case file.  The Veteran appeared depressed and had paranoid ideation.  He had inappropriate behavior, where he had gotten into several fights, experienced road rage and has driven drunk.  The Veteran reported that sometimes he forgets to go to work.  He lost 4 weeks of work during the last 12 month period, but attributed it to his back disability and migraine headaches.  The examiner found the Veteran to be exhibiting symptoms of depression, anxiety, paranoia, mania, antisocial traits, aggression, alcohol abuse and suicidal thoughts.  The Veteran is divorced for the past seven years and talks to his parents monthly.  He has one sister with whom he does not speak.  He works in a body shop and has difficulty remembering to go to work, so his job often calls him to remind him to attend.  The examiner reported reduced reliability and productivity due to the Veteran's mental symptoms.  His judgment is impaired due to both mood instability and the effects of alcohol.  He is paranoid of others intentions and has problems concentrating.  The Veteran received a diagnosis of intermittent explosive disorder with major depression.  He was afforded a GAF score of 65.   

In a July 2011 addendum, the Veteran was afforded a GAF score of 55 to reflect his then current functioning.  He reported passing thoughts of both suicidal and homicidal ideation.  He exhibits poor impulse control and is prone to violence.  The Veteran is in a constant state of anxiety and this impairs his daily living.  He has problems with both remote and recent history.  The examiner noted severe symptoms of crying, self-criticalness, agitation, indecisiveness, changes in sleeping and changes in appetite.  His moderate symptoms were noted to be sadness, pessimism, loss of pleasure, feelings of guilt and worthlessness and difficulty sleeping.  His mild symptoms were his suicidal thoughts, loss of interest and fatigue.  The Veteran reported having friends, but isolating himself.  He also has a girlfriend but they cannot sleep in the same room because he acts "crazy" in his sleep.  

The Board has reviewed the Veteran's case file and the medical evidence reflects that the Veteran's PTSD warrants a 50 percent rating.  The Veteran has shown reduced reliability and productivity such as problems at work and an inability to establish and maintain effective relationships.  The Veteran has reported suicidal and homicidal ideations and short and long term memory loss.  He has also shown impaired judgment and impaired motivation and mood.  The Veteran's GAF scores reflect mild to serious symptomatology.  He experiences irritability and anger which affect his work.  While he still maintains his job, it is clear that people cause him stress and irritability.  In addition, the Veteran has contact with his parents and has friends, but often isolates himself.  He also currently has a girlfriend.  He has appeared consistently well kempt.  

The Board notes that the Veteran need not demonstrate the exact symptoms listed under the 50 percent rating to warrant a higher disability rating and that his symptoms more nearly approximate the 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Therefore, a 50 percent rating for the service-connected PTSD is afforded to the Veteran.

The Veteran is not entitled to a rating of 70 percent, as he has not shown occupational and social impairment in most areas.  He is employed and can maintain his job.  He also has friends and a girlfriend.  While he has shown that he gets nervous in social situations and has minimal social contacts, he does not exhibit near continuous panic; there is no constant danger of him hurting himself or others and he has not shown disorientation as to time and place or neglect of personal hygiene.  Therefore, a rating in excess of 50 percent is not warranted.

The Board finds that disability has remained essentially the same during the period at issue here.  As such, a uniform rating is warranted and there is no basis for a staged rating. See Fenderson and Hart, supra.  The Veteran warrants a 50 percent disability for intermittent explosive disorder with major depression for the period beginning June 13, 2005.  

Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's right shoulder impingement syndrome, psoriasis, vascular tension headaches and intermittent explosive disorder/ major depression are appropriately contemplated by the rating schedule.  The rating schedule for headaches which provides for "prostrating attacks" and the rating schedule for depression which provides for total occupation impairment, clearly take into account the Veteran's ability to work.  The evidence reflects that those manifestations are not present.  The Veteran's psoriasis is not manifested by any such symptoms.  The Veteran's right shoulder impingement has not been shown to affect his work, in a manner not contemplated by the 20 percent rating.   Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for right shoulder impingement syndrome is denied.

Entitlement to an initial compensable evaluation for psoriasis is denied.

Entitlement to an initial evaluation in excess of 10 percent for vascular tension headaches, beginning February 11, 2004 is denied.

Entitlement to an initial evaluation of 50 percent for intermittent explosive disorder with major depression, beginning June 13, 2005 is granted, subject to the regulations pertinent to the disbursement of monetary funds. 




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


